Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is dated as of September 29, 2020
and is entered into by and between International Marina Group I, LP a Texas
limited partnership (the “Employment Entity”), and Baxter R. Underwood, a
resident of the State of Texas (the “Executive”).

WHEREAS, this Agreement is being entered into in connection with that certain
Agreement and Plan of Merger among Safe Harbor Marinas LLC (“Safe Harbor,”
together with its affiliates, including the Employment Entity, the “Company”),
Sun Communities, Inc. (“Parent”), Sun Communities Operating Limited Partnership
(“SCOLP”), and certain other parties, dated as of September 29, 2020 (the
“Merger Agreement”). The effectiveness of this Agreement is conditioned upon the
closing of the transactions (the “Closing”) contemplated by the Merger Agreement
within the allotted time provided therein;

WHEREAS, upon the Closing, the Company will be a wholly-owned subsidiary of
SCOLP but in any event will at all times during the term of this Agreement
operate in accordance with the organizational structure attached as Exhibit A
(the “Operating Structure”);

WHEREAS, despite being a wholly-owned subsidiary of SCOLP, the Company will
operate completely separately and independently from SCOLP;

WHEREAS, in order to induce the Executive to enter into this Agreement, Gary A.
Shiffman (“GS”) and Arthur A. Weiss (“AW”), on behalf of Parent and SCOLP,
represented to the Executive that the Company will operate completely separately
and independently from SCOLP and that the Executive will have complete
discretion and authority to operate the Company, subject to the DOA (defined
below) (collectively, the “Representations”);

WHEREAS, the parties desire to document that the Company will operate completely
separately and independently from SCOLP and that the Executive will have
complete discretion and authority to operate the Company, subject to the DOA;
and

WHEREAS, the Employment Entity desires to retain the Executive and Executive
desires, based on the material Representations and reliance on the
Representations, to be retained by the Employment Entity, in each case upon the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Employment Entity and the Executive hereby agree as
follows:

1. Employment. The Employment Entity hereby agrees to employ the Executive and
the Executive hereby agrees to be employed by the Employment Entity upon the
terms and subject to the conditions contained in this Agreement for the period
beginning on the Closing Date (as defined in the Merger Agreement) (the
“Effective Date”) and ending on March 31, 2026 (the “Initial Term”); provided,
however, that commencing on March 31, 2026 and on each anniversary of such date
thereafter (each, an “Extension Date”), the term of Executive’s employment under
this Agreement shall be automatically extended for an additional one (1) year
period (each, a “Renewal Term”), unless the Employment Entity or the Executive
provides the other at least ninety (90) days prior written notice before the
next Extension Date that the Initial Term or Renewal Term, as applicable, shall
not be so extended (a “Non-Renewal Notice”). The period of time between the
Effective Date and the effective date of termination of this Agreement (the
“Termination Date”) shall be referred to herein as the “Employment Period.” For
the avoidance of doubt, this Agreement and Executive’s employment shall be
effective upon, and not be effective until, the Closing Date, and in the event
that the Closing (as defined in the Merger Agreement) has not occurred and the
Merger Agreement is terminated for any reason, this Agreement shall
automatically, and with no further action, become null and void ab initio.

 



--------------------------------------------------------------------------------

2. Position and Duties. The Employment Entity shall employ the Executive during
the Employment Period as its Chief Executive Officer (“Title”). At all times
during the Employment Period, the Executive shall have such responsibility and
authority as is customarily given to executives with titles similar to the
Title, including the complete discretion and authority to operate the Company,
subject to the DOA. The Executive shall report only to the SH Executive
Committee (as hereinafter defined)) and all employees (through the Employment
Entity) of the Company shall report to the Executive. During the Employment
Period, the Executive shall perform to the best of the Executive’s abilities the
duties associated with the Executive’s position and shall devote the Executive’s
full business time, attention and effort to the affairs of the Company and shall
use the Executive’s best efforts to promote the interests of the Company;
provided, however, the Executive’s expenditure of a reasonable amount of time to
the Executive’s family, charitable and other community activities, or to the
Executive’s own personal investments and projects, shall not be deemed a breach
of this Agreement so long as the amount of time so devoted does not materially
impair, detract or adversely affect the performance of Executive’s duties to the
Company under this Agreement. The SH Executive Committee has specifically
delegated certain powers and authorities to the Executive in accordance with the
terms of that certain Delegation of Authority attached as Exhibit B (the “DOA”)
and the SH Executive Committee will cooperate with the Executive to ensure that
he is able to exercise such powers and authorities.

For purposes of this Agreement, the term “SH Executive Committee” shall mean the
committee formed by the Board of the Parent to oversee the operation of the
Company, subject to the DOA. Pursuant to the Charter of the SH Executive
Committee attached as Exhibit C, the SH Executive Committee shall consist of
three members (the “Members”), and each Member shall have one vote. The Members
of the SH Executive Committee shall initially be GS, AW and the Executive. The
Executive shall have the right to appoint his successor, if any, on the SH
Executive Committee.

3. Compensation.

(a) Base Salary. During the Employment Period, the Employment Entity shall pay
to the Executive a base salary of $325,000.00 per annum (“Base Salary”), payable
in accordance with the Employment Entity’s standard payroll policy, but in no
event less frequently than monthly.

(b) Annual Bonus. The Employment Entity shall pay to the Executive an annual
bonus (“Annual Bonus”) in an amount up to 100% of the Base Salary for each
calendar year that the Executive is employed under this Agreement (“Bonus
Year”), based on the attainment of certain goals and objectives determined by
the SH Executive Committee at the beginning of such Bonus Year. The payment of
the Annual Bonus shall be made on or before March 15th of the calendar year
following the Bonus Year.

(c) Equity Compensation Program. Parent adopts the equity compensation program
attached as Exhibit D (the “Equity Compensation Program”) to incentivize the
Company’s employees. The Executive shall allocate Annual Stock Award, as defined
therein, issued under the Equity Compensation Program among the Company’s
employees, including to the Executive, subject only to the terms and limitations
set forth in the Equity Compensation Program.

(d) Restricted Stock. Promptly after the Effective Date, Parent shall grant and
issue to Executive 69,368 shares of the Parent’s common stock (the “Shares”)
pursuant to a restricted stock award agreement in substantially the form
attached as Exhibit E (the “Restricted Stock Award Agreement”). The grant of the
Shares is conditioned upon the Executive’s execution of the standard Restricted
Stock Award Agreement.



--------------------------------------------------------------------------------

(e) Insurance. The Company shall provide to the Executive medical and
hospitalization insurance for himself, his spouse and eligible family members
consistent with the Company’s standard policies.

(f) Benefit Plans. The Executive, at his election, may participate, during his
employment hereunder, in all retirement plans, 401(K) plans and other benefit
plans of the Company generally available for which the Executive qualifies under
the terms of such plans (and nothing in this Agreement shall or shall be deemed
to in any way affect the Executive’s right and benefits under any such plan
except as expressly provided herein). Nothing contained in this Agreement shall
be construed to create any obligation on the part of the Company to establish
any such plan or to maintain the existence of any such plan which may be in
effect from time to time.

(g) Annual Vacation. The Executive shall be entitled to vacation time consistent
with the policies of the Company.

(h) Expenses. The Company shall reimburse the Executive during the term of this
Agreement for travel, entertainment and other expenses as described in the
policies of the Company.

4. Termination of Employment. The Employment Entity or the Executive may
terminate the Executive’s employment only pursuant to this Section 4. The
Executive’s employment will terminate automatically upon the expiration of the
Initial Term or Renewal Term, as applicable, if either party has elected not to
extend the Initial Term or Renewal Term in accordance with Section 1. Upon any
termination of the Executive’s employment, the Company shall have no further
obligations to the Executive under this Agreement, other than for payment of any
accrued but unpaid Base Salary, Annual Bonus, properly incurred but unreimbursed
business expenses, and severance payments required under Section 4(f). Rights
and benefits of the Executive under the benefit plans and programs of the
Company shall be determined in accordance with the provisions of such plans and
programs.

(a) Death. The Executive’s employment will terminate upon the Executive’s death.

(b) Disability. The Employment Entity may terminate the Executive’s employment
by reason of the Executive’s becoming subject to a Disability upon the
Employment Entity providing thirty (30) days’ prior notice to Executive of its
intention to terminate Executive’s employment due to his Disability. For
purposes of this Agreement, “Disability” means the Executive is unable to
perform the essential functions of his position, with or without a reasonable
accommodation, for a period of ninety (90) consecutive calendar days or one
hundred eighty (180) non-consecutive calendar days within any rolling twelve
(12) month period.

(c) Cause. The Employment Entity may terminate the Executive’s employment under
this Agreement immediately for “Cause.” For purposes hereof, for “Cause” shall
mean: (i) a willful and intentional breach of any material provision of this
Agreement (including, without limitation, the Executive’s performance of his
express duties pursuant to Section 2 above) by the Executive; provided, however,
that the administrative processes, procedures and methods described in the DOA
and the other exhibits hereto shall not be deemed to be material provisions (and
such breach will only constitute Cause if it continues uncured for a period of
twenty (20) days after the Executive’s receipt of written notice of such breach
from the SH Executive Committee); (ii) the Executive’s conviction of intentional
fraud, embezzlement or theft, whether or not involving Company; (iii) the
Executive’s intentional misappropriation of any material Company assets or
property; or (iv) the Executive’s conviction or the entry of a plea of guilty or
no contest by the Executive with respect to any felony.



--------------------------------------------------------------------------------

(d) Without Cause. The Employment Entity may terminate the Executive’s
employment without Cause on written notice to the Executive.

(e) Resignation by Executive with or without Good Reason. Executive may
terminate his employment with or without Good Reason (hereinafter defined) by
giving the Employment Entity thirty (30) days advance notice in writing
(inclusive of the twenty (20) day notice period provided below, in the case of a
termination for Good Reason). “Good Reason” means, without prior written consent
from the Executive, which consent shall be in the Executive’s sole and absolute
discretion, any of the following: (i) any reduction in the Executive’s Base
Salary or Annual Bonus; (ii) a change in Executive’s Title or a diminution in
Executive’s duties, authorities, or responsibilities; (iii) any Material Change
(as defined below); (iv) the Employment Entity’s (or any affiliate’s, including
but not limited to the Company’s) willful and intentional breach of any material
provision of this Agreement; or (v) the requirement that the Executive either
relocate his principal place of employment to a location more than ten
(10) miles from the Company’s headquarters’ location as of the date hereof or
travel out-of-town more than an average of six (6) nights per month during a
three month period; provided, however, that such condition remains uncured for a
period of twenty (20) days after the Employment Entity receives from Executive a
reasonably detailed notice setting forth the condition constituting Good Reason.

(f) Severance Benefits. In the event the Employment Entity terminates the
employment of Executive without Cause, the Executive resigns his employment for
Good Reason or the Company sends a Non-Renewal Notice, then the Employment
Entity shall pay to the Executive, in addition to any amounts payable under this
Section 4, severance payments in the form of continued Base Salary, at
Executive’s Base Salary as then in effect, for an eighteen (18) month period
following the Termination Date (the “Severance Payments”). The Severance
Payments will be made pursuant to the Employment Entity’s payroll payment
schedule then in effect commencing on the Termination Date. Notwithstanding
anything to the contrary in this Section 4, the Employment Entity’s obligation
to pay, and the Executive’s right to receive, the Severance Payments shall
terminate upon the Executive’s breach of any provision of Section 8 hereof and
the Executive’s failure to cure such breach within the cure period provided in
Section 8 hereof. In addition, the Executive shall promptly forfeit and
immediately return to the Company any Severance Payments received from the
Company upon the Executive’s breach of any provision of Section 8 hereof and the
Executive’s failure to cure such breach within the cure period provided in
Section 8 hereof.

(g) Requirement of Release. As a condition precedent to receiving any Severance
Payments, Executive must execute (without revocation) a commercially reasonable
separation agreement in a form to be provided by the Company (the “Release”),
such Release to include a general release of claims in favor of both the Company
and the Executive. The Release must be effective and irrevocable prior to the
sixtieth (60th) day following the Executive’s last day of employment.

(h) Stock Awards; Lockup. All vested restricted shares awarded to the Executive,
including, without limitation, the vested Shares under the Restricted Stock
Award Agreement and any vested Annual Stock Award allocated to the Executive,
shall not be affected by the Executive’s termination for Cause. In the event the
Company terminates the employment of the Executive without Cause or the Company
sends a Non-Renewal Notice, or if the Executive resigns his employment for Good
Reason and the Executive does not elect a Good Reason Opt Out (as defined
below): (i) all unvested stock options and other unvested stock based
compensation awarded to the Executive, including, without limitation, the
unvested Shares under the Restricted Stock Award Agreement and any unvested
Annual Stock Award allocated to the Executive, shall become fully vested and
immediately exercisable, and (ii) the Executive shall be relieved of all
transfer restrictions imposed by that certain lockup agreement executed by the
Executive in connection with the Closing, including but not limited to any
Shares granted under the Restricted Stock Award Agreement (the “Lockup
Restrictions”). Notwithstanding anything to the contrary herein, if the
Executive breaches any provision of Section 8 hereof and fails to cure such
breach within the



--------------------------------------------------------------------------------

cure period provided in Section 8 hereof, (x) all unvested shares of Parent
common stock that vested as a result of Section 4(h)(i) (the “Accelerated
Shares”) shall not vest or if vested shall be automatically forfeited to Parent,
(y) the Lockup Restrictions shall be automatically reinstated, and (z) the
Executive shall promptly return to Parent any after-tax gains resulting from the
Executive’s sale of any Accelerated Shares or the Executive’s sale of any shares
of Parent common stock awarded under the Restricted Stock Award Agreement during
the interim period during which the Lockup Restrictions were otherwise lifted.
For the avoidance of doubt, the partnership units in SCOLP acquired by the
Executive at the Closing in consideration for the rollover of his equity in the
Company shall not be subject to or bound by this Agreement.

(i) Right to Decline Severance Payments. In the event that the Company
terminates the Executive’s employment without Cause, or the Executive resigns
his employment for Good Reason or the Company sends a Non-Renewal Notice, the
Executive, in his sole and absolute discretion, may decline the Severance
Payments by written notice to the Employment Entity on or before the thirtieth
(30th) day after the Termination Date (a “Good Reason Opt Out”), in which event
the Employment Entity shall have no obligation to make the Severance Payments
and Executive shall be relieved of the restrictions imposed by Section 8 of this
Agreement and such Section 8 shall automatically and with no further action
become null and void and of no further force and effect. In addition, upon a
Good Reason Opt Out: (i) no unvested stock options or other unvested stock based
compensation awarded to Executive shall accelerate under Section 4(h), and
(ii) Executive shall not be relieved of any Lockup Restrictions that may
otherwise be in place at the time.

(j) Definitions. For purposes hereof, “Material Change” means: (i) any change,
in form or practice (other than a Permissible Change (hereinafter defined)), to
the Operating Structure; (ii) any change (other than a Permissible Change) to
the function, purpose, or Charter of the SH Executive Committee; (iii) Parent’s
replacement of either GS or AW on the SH Executive Committee without the prior
written consent of the Executive, provided that, if such replacement results
from either GS or AW no longer serving on the Board of Directors of Parent, such
replacement shall not constitute a Material Change; (iv) a change to the DOA, in
form or practice (other than a Permissible Change); (v) a change to the Equity
Compensation Program (other than a Permissible Change); (vi) in form or
practice, any change to any of the Company’s name, brand, auditors or lawyers,
without the prior written consent of the Executive; (vii) any change to the
current management, operations or policies of the Company without the
Executive’s prior written consent; or (viii) without the prior written consent
of the Executive, any attempt, in form or in practice, to subject the Executive,
or the Employment Entity’s employees or positions listed below the Company in
the Operating Structure, to have reporting responsibility, responsibility or
authority outside of those directly implied by the Operating Structure.

For purposes hereof, “Permissible Change” means any change to the Operating
Structure, the Charter of the SH Executive Committee, the DOA or the Equity
Compensation Program, as applicable, that is either (i) approved by the
Executive, or (ii) required as a result of changes in applicable law; provided
that, with respect to a change to the Equity Compensation Program, the Executive
shall approve such change unless he anticipates, in his sole and absolute
discretion, a material negative impact to the Company’s future performance as a
result of such proposed change.

5. Compensation Upon Death or Disability.

(a) In the event of termination of the Executive’s employment under this
Agreement due to the Executive’s Disability or death, (i) the Executive (or his
successors and assigns in the event of his death) shall be entitled to any
accrued and unpaid Base Salary, Annual Bonus and benefits through the
Termination Date, prorated for the number of days actually employed in the then
current calendar year, which shall be paid by the Employment Entity to the
Executive or his successors and assigns, as appropriate,



--------------------------------------------------------------------------------

within thirty (30) days of the Termination Date (or such later date as may be
required in order to determine the amount of any Annual Bonus due to the
Executive but in no event later than March 15th of the calendar year following
the calendar year that Executive’s employment is terminated), and (ii) the
Employment Entity shall pay the Executive monthly an amount equal to one-twelfth
(1/12) of the Base Salary (at the rate that would otherwise have been payable
under this Agreement) for a period of up to twenty four (24) months (the
“Disability Payment”); provided, however, that payments so made to the Executive
shall be reduced by the sum of the amounts, if any, which: (i) were paid to the
Executive at or prior to the time of any such payment under disability benefit
plans of the Company and (ii) did not previously reduce the Base Salary, Annual
Bonus and other benefits due the Executive under Section 3 of this Agreement.
Notwithstanding the foregoing, the Company or Employment Entity, as applicable,
in its sole discretion, may elect to make the Disability Payment to the
Executive in one lump sum due within thirty (30) days of the Executive’s
termination of employment.

(b) In the event of termination of the Executive’s employment under this
Agreement due to the Executive’s Disability, the Executive, in his sole and
absolute discretion, may decline the Disability Payment by written notice to the
Company prior to the payment of any portion of the Disability Payment, in which
event the Employment Entity shall have no obligation to make the Disability
Payment and Executive shall be relieved of the restrictions imposed by Section 8
of this Agreement. Notwithstanding anything in this Agreement to the contrary,
in the event that the Executive declines the Disability Payment in accordance
with this Section 5(b), Section 8 this Agreement shall become null and void and
of no further force and effect.

(c) Notwithstanding anything to the contrary in this Section 5, the Employment
Entity’s obligation to pay, and the Executive’s right to receive, any
compensation under this Section 5 shall terminate upon the Executive’s breach of
any provision of Section 8 hereof and such breach is not cured prior to the
expiration of the cure period provided in Section 8 hereof. In addition, the
Executive shall promptly forfeit and immediately return to the Company any
compensation received from the Company or Employment Entity under this Section 5
upon the Executive’s breach of any provision of Section 8 hereof and such breach
is not cured prior to the expiration of the cure period provided in Section 8
hereof.

6. Effect of Change in Control.

(a) The Company or Employment Entity, as applicable, or its successor shall pay
the Executive the Change in Control Benefits (as defined below) if there has
been a Change in Control (as defined below) and any of the following events has
occurred: (i) the Executive’s employment under this Agreement is terminated
without Cause or the Executive terminates his employment with Good Reason at any
time within twenty-four (24) months after the Change in Control, (ii) upon a
Change in Control under Section 6(g)(ii), the Company or Employment Entity, as
applicable, or its successor does not expressly assume all of the terms and
conditions of this Agreement, (iii) there are less than twenty-four (24) months
remaining under the term of this Agreement, or (iv) the successor fails to
expressly assume this Agreement.

(b) For purposes of this Agreement, the “Change in Control Benefits” shall mean
the following benefits:

(i) A cash payment equal to two and 99/100 (2.99) times the Base Salary in
effect on the date of such Change in Control, payable within sixty (60) days of
the Change in Control or, in the event that the cessation of Executive’s
employment hereunder triggers the Change in Control Benefits, payable within
thirty (30) days after such cessation of employment; and

(ii) Continued participation in all employee welfare plan benefits in which
Executive is participating on the date of Executive’s termination of employment,
until the earlier of (i) one



--------------------------------------------------------------------------------

year following the Termination Date, or (ii) the date on which Executive becomes
covered under any other group health plan. The continuation of group health plan
coverage during this extended period will run concurrently with COBRA coverage.
Executive will promptly notify the Company upon commencement of participation in
another employer’s group health plan.

(c) Notwithstanding anything to the contrary herein, (i) in the event that the
Executive’s employment under this Agreement is terminated without Cause or the
Executive terminates his employment with Good Reason within sixty (60) days
prior to a Change in Control, such termination shall be deemed to have been made
in connection with the Change in Control and the Executive shall be entitled to
the Change in Control Benefits; and (ii) in the event that the Executive’s
employment under this Agreement is terminated by the Employment Entity or its
successor without Cause after a Change in Control and the Executive was not
already entitled to the Change in Control Benefits under Section 6(a)(iii), the
Employment Entity or its successor shall pay the Executive an amount equal to
the difference between the Change in Control Benefits and the amounts actually
paid to the Executive under this Agreement after the Change in Control but prior
to his termination.

(d) The Change in Control Benefits are in addition to the acceleration of the
vesting of, and the extension of the time for exercise of, stock options as a
result of the Change in Control.

(e) Notwithstanding anything to the contrary contained herein, in the event it
shall be determined that any compensation payment or distribution by the Company
or Employment Entity, as applicable, to or for the benefit of the Executive
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), the Change in Control Benefits
will be reduced to the extent necessary so that no excise tax will be imposed,
but only if to do so would result in the Executive retaining a larger amount, on
an after-tax basis, taking into account the excise and income taxes imposed on
all payments made to the Executive hereunder.

(f) The Company or Employment Entity, as applicable, shall pay to the Executive
all reasonable legal fees and expenses incurred by the Executive in obtaining or
enforcing any right or benefit provided by this Section 6, but only to the
extent that the Company or Employment Entity, as applicable, is determined to be
liable to the Executive for breach of this Section 6 as a part of a final
judgment on the merits pursuant to binding arbitration.

(g) For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred:

(i) if any person or group of persons acting together (other than (a) the
Company, SCOLP or any person (I) who as of the date hereof was a director or
officer of Parent, or (II) whose shares of Common Stock of the Parent are
treated as “beneficially owned” by any such director or officer, or (b) any
institutional investor (filing reports under Section 13(g) rather than 13(d) of
the Securities Exchange Act of 1934, as amended, including any employee benefit
plan or employee benefit trust sponsored by the Parent)), becomes a beneficial
owner, directly or indirectly, of securities of the Parent or the Company
representing fifty percent (50%) or more of either the then-outstanding Common
Stock of the Parent or the Company or the combined voting power of the Parent’s
or the Company’s then-outstanding voting securities (other than as a result of
an acquisition of securities directly from the Parent or the Company);

(ii) if the Company or SCOLP sells all or substantially all of its assets to any
person (other than a wholly-owned subsidiary formed for the purpose of changing
the corporate domicile);



--------------------------------------------------------------------------------

(iii) if the Company or SCOLP merges or consolidates with another person as a
result of which the shareholders of the Parent or the Company immediately prior
to such merger or consolidation would beneficially own (directly or indirectly),
immediately after such merger or consolidation, securities of the surviving
entity representing less than fifty percent (50%) of the then outstanding voting
securities of the surviving entity; or

(iv) if the new directors appointed to the Board of Parent during any
twelve-month period constitute a majority of the members of the Board of Parent,
unless (I) the directors who were in office for at least twelve (12) months
prior to such twelve-month period (the “Incumbent Directors”) plus (II) the new
directors who were recommended or appointed by a majority of the Incumbent
Directors constitutes a majority of the members of the Board of Parent.

For purposes of this Section 6(g), a “person” includes an individual, a
partnership, a corporation, an association, an unincorporated organization, a
trust or any other entity. Notwithstanding anything to the contrary herein, the
conversion of the Company from a limited liability company to a corporation to
effectuate an initial public offering of shares of capital stock of the Company
(or its successor) shall not constitute a Change in Control.

7. Federal and State Withholding; Section 409A.

(a) The Employment Entity shall deduct from the amounts payable to the Executive
pursuant to this Agreement the amount of all required federal, state and local
withholding taxes in accordance with the Executive’s Form W-4 on file with the
Employment Entity, and all applicable federal employment taxes.

(b) Each payment of the severance shall be deemed a “separate payment” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder (“Section 409A”). Notwithstanding
anything contained herein to the contrary, to the extent required to avoid
accelerated taxation or tax penalties under Section 409A, Executive shall not be
considered to have terminated employment for purposes of this Agreement and no
payments shall be due to Executive under this Agreement that are payable upon
Executive’s termination of employment until Executive would be considered to
have incurred a “separation from service” from the Company or Employment Entity,
as applicable, within the meaning of Section 409A. If the Executive is deemed on
the date of termination to be a “specified employee” within the meaning of that
term under Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered deferred compensation under
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(i) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (ii) the date of the Executive’s
death, to the extent required under Section 409A. Upon the expiration of the
foregoing delay period, all payments and benefits delayed pursuant to this
Section 7 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(c) The parties intend that all payments and benefits under this Agreement
comply with or be exempt from Section 409A and this Agreement shall be
interpreted in a manner consistent with such intent. If either party determines,
upon the reasonable opinion of its tax counsel, that Section 409A will result in
adverse tax consequences to the Executive as a result of this Agreement, then
the Executive and Employment Entity shall renegotiate this Agreement in good
faith in order to minimize or eliminate such tax consequences and retain, to the
maximum extent possible, the basic after-tax economics of this Agreement for the
Executive.



--------------------------------------------------------------------------------

8. Restrictive Covenants.

(a) Noncompetition; Non-Interference. During the Employment Period and, subject
to Section 4(i) and Section 5(b), for the eighteen (18) month period following
the Termination Date (the “Restricted Period”), the Executive shall not,
directly or indirectly through any other Person, engage in, enter the employ of,
render any services to, have any ownership interest in, nor participate in the
financing, operation, management or control of, all or any portion of the marina
business (collectively, the “Business”), anywhere in the Restricted Territory.
Nothing herein shall prohibit Executive from passively owning two percent (2%)
of the outstanding stock of any publicly traded company engaged in the Business.
During the Restricted Period, Executive shall not take any action that is
designed or intended to have the effect of causing any lessor, licensor,
customer, supplier or other business associate of the Company to negatively
alter its business relationship to the detriment of the Company after the date
hereof as such Person maintained with the Company prior to the date hereof.
“Person” means an individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization, other business entity or any governmental, regulatory or
administrative body, agency, commission or authority, any court or judicial
authority, tribunal, any arbitrator or any other public authority, body or
organization, whether foreign, federal, state or local. As used in this
Agreement, “Restricted Territory” means the continental United States of America
and Canada.

(b) Non-Solicitation of Employees. During the Restricted Period, Executive shall
not, without the Company’s consent, directly or indirectly, through any person,
call upon or solicit for employment any person employed by the Company on the
Termination Date or within six (6) months prior to the Termination Date.

(c) Confidentiality. The Executive hereby acknowledges, confirms and agrees to
comply with the confidentiality obligations under the Safe Harbor Employee
Handbook (Rev. 07/2020) and the Safe Harbor Code of Ethics & Business Conduct.
Any material changes to the confidentiality obligations under the Safe Harbor
Employee Handbook (Rev. 07/2020) and the Safe Harbor Code of Ethics & Business
Conduct shall require the prior written approval of the SH Executive Committee.

(d) Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that the covenants and obligations of Executive with respect to
noncompetition, nonsolicitation and confidentiality, as the case may be, set
forth herein relate to special, unique and extraordinary matters and that a
violation or threatened violation of any of the terms of such covenants or
obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, Executive agrees, to the fullest
extent permitted by applicable law, that the Company shall be entitled to seek
an injunction, restraining order or such other equitable relief (without the
requirement to post bond) restraining such Executive from committing any
violation of the covenants or obligations contained in this Section 8. These
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity.

(e) Unenforceable Restriction. It is expressly understood and agreed that
although Executive and the Company consider the restrictions contained in this
Section 8 to be reasonable and necessary to protect the legitimate business
interests of the Company, if a final determination is made by an arbitrator to
whom the parties have assigned the matter or a court of competent jurisdiction
that any restriction contained in this Agreement is an unenforceable restriction
against Executive, the provisions of this Agreement shall not be rendered void
but shall be reformed to apply as to such maximum time and to such maximum
extent as such arbitrator or court may determine or indicate to be enforceable.
Alternatively, if such arbitrator or court finds that any restriction contained
in this Agreement is unenforceable, and such restriction cannot be reformed so
as to make it enforceable, such finding shall not affect the enforceability of
any of the other restrictions contained herein.



--------------------------------------------------------------------------------

(f) Defend Trade Secrets Act. Under the Defend Trade Secrets Act of 2016, the
Company hereby provides notice and Executive hereby acknowledges that Executive
may not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (B) is solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

(g) Replacement of Prior Restrictive Covenants. The Parent and the Company agree
and acknowledges that the restrictive covenants contained in this Section 8 are
intended to amend and replace all previous restrictive covenants that are
binding on the Executive and may have been assignable to the Company, including
but not limited to those restrictive covenants set forth in the Non-Competition,
Non-Solicitation and Non-Disclosure Agreement, dated as of January 14, 2016, by
and between the Executive and Safe Harbor (the “Previous Restrictive Covenant
Agreement”). The Company or Employment Entity, as applicable, agrees and
acknowledges that the Previous Restrictive Covenant Agreement is null and void
and of no further force and effect.

(h) Notice and Cure. In the event that the Company believes that the Executive
has violated this Section 8, the Company shall provide the Executive with
written notice of such alleged breach and the Executive shall not be deemed to
have breached this Section 8 if actions or conduct giving rise to the alleged
breach (if capable of being cured) are fully remedied within three (3) days of
the Executive’s receipt of such notice.

9. Disputes. The parties agree that any and all disputes, controversies or
claims of any nature whatsoever relating to, or arising out of, this Agreement
or Executive’s employment, whether in contract, tort, or otherwise (including,
without limitation, claims of wrongful termination of employment, claims under
Title VII of the Civil Rights Act, the Fair Labor Standards Act, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, or comparable
state or federal laws, and any other laws dealing with employees’ rights and
remedies), shall be settled by mandatory arbitration administered by the
Judicial Arbitration & Mediation Services, Inc. pursuant to its Employment
Arbitration Rules & Procedures (the “Rules”) and the following provisions: (A) a
single arbitrator (the “Arbitrator”), mutually agreeable to the Company and
Executive, shall preside over the arbitration and shall make all decisions with
respect to the resolution of the dispute, controversy or claim between the
parties; (B) in the event that the Company and Executive are unable to agree on
an Arbitrator within fifteen (15) days after either party has filed for
arbitration in accordance with the Rules, they shall select a truly neutral
arbitrator in accordance with the rules for the selection of neutral
arbitrators, who shall be the “Arbitrator” for the purposes of this Section 9;
(C) the place of arbitration shall be Dallas, Texas unless mutually agreed
otherwise; (D) judgment may be entered on any award rendered by the Arbitrator
in any federal or state court having jurisdiction over the parties; (E) all fees
and expenses of the Arbitrator shall be subject to JAMS Employment Arbitration
Rules & Procedures; (F) the decision of the Arbitrator shall govern and shall be
conclusive and binding upon the parties; (G) the parties shall be entitled to
reasonable levels of discovery in accordance with the Federal Rules of Civil
Procedure or as permitted by the Arbitrator; and (H) this provision shall be
enforceable by specific performance and/or injunctive relief, and shall
constitute a basis for dismissal of any legal action brought in violation of the
duty to arbitrate. The parties hereby acknowledge that it is their intent to
expedite the resolution of any dispute, controversy or claim hereunder if the
circumstances, dispute, controversy, claim and schedules of the parties lend
themselves to an expedited resolution and that the Arbitrator shall schedule the
timing of discovery and of the hearing consistent with that intent.
Notwithstanding anything to the contrary herein, nothing contained in this
Section shall be construed to preclude Company from obtaining injunctive or
other equitable relief to secure specific performance or to otherwise prevent
Executive’s breach of Section 8 of this Agreement.



--------------------------------------------------------------------------------

10. Enforcement. The parties hereto agree that the Company and the Executive
would be damaged irreparably in the event that any provision of this Agreement
were not performed in accordance with its terms or were otherwise breached and
that money damages would be an inadequate remedy for any such nonperformance or
breach. Accordingly, the Company and its successors and permitted assigns shall
be entitled, in addition to other rights and remedies existing in their favor,
to an injunction or injunctions or other equitable relief from any court of
competent jurisdiction to prevent any breach or threatened breach of any of such
provisions and to enforce such provisions specifically (without posting a bond
or other security).

11. Cooperation in Future Matters. Unless the Executive exercises a Good Reason
Opt Out, the Executive hereby agrees that, for a period of eighteen (18) months
following his termination of employment for any reason whatsoever, he shall
cooperate with the Company’s reasonable requests relating to matters that
pertain to the Executive’s employment by the Company, including, without
limitation, providing information or limited consultation as to such matters,
participating in legal proceedings, investigations or audits on behalf of the
Company, or otherwise making himself reasonably available to the Company for
other related purposes. Any such cooperation shall be performed at scheduled
times taking into consideration the Executive’s other commitments, and the
Executive shall be compensated at a reasonable hourly or per diem rate to be
agreed upon by the parties to the extent such cooperation is required on more
than an occasional and limited basis. The Executive shall not be required to
perform such cooperation to the extent it conflicts with any requirements of
exclusivity of services for another employer or otherwise, nor in any manner
that in the good faith belief of the Executive would conflict with his rights
under or ability to enforce this Agreement.

12. Representations and Covenants of Employing Entity and Parent. The Employing
Entity and Parent each represents to the Executive that it has the requisite
corporate power and authority to enter into this Agreement and will be bound by
the provisions hereof. The Employing Entity and Parent further agree to cause
all of their respective Affiliates (other than the Executive) to comply with and
not directly or indirectly cause such parties to breach this Agreement.

13. Survival. Sections 4 through 21 of this Agreement shall survive and continue
in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Employment Period.

14. Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement to any party hereunder
shall be in writing and deemed given if addressed as provided below (or at such
other address as the addressee shall have specified by notice actually received
by the addressor) and if either (a) actually delivered in fully legible form, to
such address, (b) in the case of any nationally recognized overnight express
mail service, one day shall have elapsed after the same shall have been
deposited with such service, or (c) if by email, on the day on which such email
was sent.

If to the Employment Entity:

Safe Harbor Marinas LLC

14785 Preston Road, 9th Floor

Dallas, Texas 75254

Attn: Legal

Email: notices@shmarinas.com



--------------------------------------------------------------------------------

And to

c/o Sun Communities, Inc.

27777 Franklin Road, Suite 200

Southfield, Michigan 48034

Attn: Gary A. Shiffman

Email: gshiffman@suncommunities.com

With a copy (which shall not constitute notice) to:

Jaffe, Raitt, Heuer & Weiss, P.C.

27777 Franklin Road, Suite 2500

Southfield, Michigan 48034

Attn: Jeffrey M. Weiss, Esq.

Email: jweiss@jaffelaw.com

If to the Executive:

Baxter R. Underwood at the address and email on file with the Employment Entity

With a copy (which shall not constitute notice) to:

Bell Nunnally & Martin LLP

2323 Ross Avenue, Suite 1900

Dallas, Texas 75201

Attn: Kristopher D. Hill, Esq.

Email: khill@bellnunnally.com

15. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

16. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof including, but not limited to any other
understandings, agreements or representations between Executive and the Company
or any subsidiary or affiliate of the Company.

17. Successors and Assigns. This Agreement shall be enforceable by the Executive
and the Executive’s heirs, executors, administrators and legal representatives,
and by the Company and its successors and assigns.

18. Governing Law; Forum. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Texas without
regard to principles of conflict of laws.

19. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Employment Entity, the Executive and
Parent as an intended third-party beneficiary of this Agreement, and no course
of conduct or failure or delay in enforcing the provisions of this Agreement
shall affect the validity, binding effect or enforceability of this Agreement.



--------------------------------------------------------------------------------

20. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

21. Attorneys’ Fees. In the event that either party hereto brings an action,
arbitration or other proceeding to enforce or interpret the terms and provisions
of this Agreement, the prevailing party in that action, arbitration or
proceeding shall be entitled to have and recover from the non-prevailing party
all such fees, costs and expenses (including, without limitation, all court
costs and reasonable attorneys’ fees) as the prevailing party may suffer or
incur in the pursuit or defense of such action, arbitration or proceeding.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

EMPLOYMENT ENTITY:

INTERNATIONAL MARINA GROUP I, LP,

a Texas limited partnership

By:  

/s/ John Ray

Name:   John Ray Title:   General Counsel

EXECUTIVE:

/s/ Baxter R. Underwood

BAXTER R. UNDERWOOD

For purposes of Sections 3(c), 3(d), 4(h), 6, 12 and 19 only:

SUN COMMUNITIES, INC.

 

By:  

/s/ Gary Shiffman

Name:   Gary Shiffman Title:   Chief Executive Officer SAFE HARBOR MARINAS LLC

By:  

/s/ John Ray

Name:   John Ray Title:   General Counsel



--------------------------------------------------------------------------------

EXHIBIT D

Equity Compensation Program

In March of each calendar year during the term of the Employment Agreements, the
SH Executive Committee will measure management’s equity incentive (the “Annual
Stock Award”) by the product of:

 

  a)

50,000 shares of SUI common stock (“Threshold Stock Award”); and,

 

  b)

A percentage (“Stock Award Multiplier”), calculated as the sum of the:

 

  i.

Same Store Growth Multiplier Incentive Percentage

 

  ii.

Acquisitions Performance Multiplier Incentive Percentage

 

  iii.

Acquisitions Volume Multiplier Incentive Percentage

Based on the following grid:

 

Contributing Category

   Level    Performance Level     Incentive Percentage  

Same Store Growth Multiplier

   Threshold      ³ 4.0% to < 5.0%       33 .3 %     Target     
³ 5.0% to < 6.0%       50 .0 %     Max      ³ 6.0%       66 .7 % 

Acquisitions Performance Multiplier

   Threshold      ³ 97% to < 99%       33 .3 %     Target      ³ 99% to < 102%  
    50 .0 %     Max      ³ 102%       66 .7 % 

Acquisitions Volume Multiplier

   Proportionate    ³  $150mm to < $500mm      
(Acquisitions $s /
$500mm)*(2/3)
     Max      ³ $500mm       66 .7 % 

The Threshold Stock Award shall be adjusted each calendar year for stock splits,
reverse stock splits and common stock distributions occurring during the
previous calendar year.

Shares of common stock distributed as part of the Annual Stock Award shall:

 

  •  

vest ratably over a vesting period of three (3) years, and

 

  •  

be distributed by the SH Executive Committee to management of Safe Harbor
through Baxter R. Underwood and Gavin T. McClintock in the same timely manner as
for SUI management.

The Annual Stock Award will be distributed by BRU and GTM to management of SHM
broadly, with no more than 20% of such shares being distributed annually to BRU
and GTM (together).

All shares issued under the Annual Stock Award that have vested cannot be clawed
back except in the event of “bad boy” acts regardless of whether or not the
recipient remains continuously employed by SUI or its affiliates through Safe
Harbor and its affiliates. For the avoidance of doubt, except as otherwise
provided in SUI’s 2015 Equity Incentive Plan, all unvested shares will be
forfeited upon the termination of a recipient’s employment.

For the purposes of calculating the above described Annual Stock Award, please
note the following operative definitions:

 

  •  

“NOI” means, for any period, for any marina or other business entity, the sum of
the following (without duplication and determined on a consistent basis with
prior periods, including on a consistent basis with the financial statements of
Safe Harbor and its subsidiaries prior to the closing of the merger between
SCOLP and Safe Harbor):



--------------------------------------------------------------------------------

  i.

rents and other revenues received or earned in the ordinary course of business
(including, without limitation, revenue received or earned in respect of service
and repair of marine vessels, cabin and boat rentals, brokerage and referral
fees, commercial lease income, retail sales, fuel sales, restaurant sales, and
other property related use fees or income) from or in connection with such
marina or other business entity (including proceeds of rent loss (but not in
excess of the rent otherwise payable) or business interruption insurance but
excluding pre-paid rents and revenues and security deposits except to the extent
applied in satisfaction of tenants’ obligations for rent), and below market
leases, minus

 

  ii.

all costs of goods sold and other expenses paid (excluding interest expense,
income taxes, depreciation and amortization (for the avoidance of doubt
including any capital expenditures, determined in accordance with GAAP
(consistent with historical audited financials of Safe Harbor)), audit costs,
software and technology costs, non-cash expenses and other corporate-level
marketing, legal and professional fees, but including an appropriate accrual for
expenses related to the ownership, operation or maintenance of such marina or
other business or entity during the relevant period (including but not limited
to ground lease rent, property taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses, local
marketing expenses, and general and other property-level administrative expenses
(including property-level legal, accounting, advertising, marketing and other
expenses incurred in connection with such marina or other business or entity,
but specifically excluding general corporate-level overhead expenses of Safe
Harbor or any subsidiary and any property management fees))). Notwithstanding
anything herein to the contrary, and for the avoidance of doubt, the NOI of any
marina or other business or entity owned or controlled (directly or indirectly)
by Safe Harbor or any subsidiary shall be applied in all Equity Compensation
Plan calculations solely as described in this Exhibit B including but not
limited to the NOI of all taxable REIT subsidiaries formed for Safe Harbor
operations. (“TRS”).

Equity compensation under the Equity Compensation Plan and other cash bonuses
associated with SH Executive Committee approved corporate incentive programs
will be excluded from expenses for purposes of determining NOI. All intracompany
revenues and expenses among any Safe Harbor entities that are eliminated in
consolidation shall be disregarded for purposes of determining NOI.

 

  •  

“Same Store Growth” means, for any calendar year, for any marina or other
business or entity that is owned by Safe Harbor for all of the preceding
calendar year, the NOI growth rate between such calendar year and the preceding
calendar year on a comparable reporting basis (applying GAAP as applicable and
adopting new FASB pronouncements from time to time, such as ASC 842). For the
avoidance of doubt, in determining Same Store NOI Growth, only properties
included in the portfolio for the entire preceding calendar year will be
included in the pool criteria. For example, a property purchased in June 2020,
would be included in the same store pool when measuring 2022 growth, given that
it will be owned for full 2021 calendar year to calculate growth in 2022, but
would not be included in the same store pool when measuring 2021 growth. For the
avoidance of doubt, for the purpose of calculating Same Store Growth, there will
not be a charge for budgeted capital expenditures intended to drive NOI growth
(“Growth Capex”), but such Growth Capex will be approved by the SH Executive
Committee in its sole discretion.



--------------------------------------------------------------------------------

  •  

“Acquisitions Performance” means, for any marina or other business or entity
that is acquired by Safe Harbor, the actual NOI for the period between the
closing of such acquisition and the conclusion of the first full calendar year,
divided by the SH Executive Committee approved underwritten NOI for the period
between the closing of such acquisition and the conclusion of the first full
calendar year. For the avoidance of doubt, after any marina or other business or
entity has been owned by Safe Harbor for at least one full calendar year, it
will no longer be included in the Acquisitions Performance category and will
instead be included in the Same Store Growth category. Further, for bolt-on
acquisitions where the financials are combined with an existing marina or other
business or entity, it will be assumed that the Acquisitions Performance is
equal to 100%, and the bolt-on’s underwritten NOI will be deducted from the most
recently completed calendar year’s NOI for purposes of calculating Same Store
Growth (to avoid duplication).

 

  •  

“Acquisitions Volume” means, for any period, the average annualized aggregate
gross purchase price for the acquisition of any marina or other business or
entity that is closed by Safe Harbor after the closing (without regard to the
closings to occur for the delayed consent properties) of the merger between
SCOLP and Safe Harbor, between the closing of the merger between SCOLP and Safe
Harbor and the end of the applicable period. For the avoidance of doubt,
Acquisitions will include closing costs and budgeted capital expenditures for
acquisitions (“Acquisition Capex”).



--------------------------------------------------------------------------------

Example Calculation

 

    

 

Date of

Acquisition

    

 

Acquisition

Value

    

 

Year 0 Measurement Period

    

 

Underwritten

Year 0 NOI

    

 

Year 0

Actual NOI

    

 

Actual to U/W

Year 0 NOI

Comparison

   

 

Year 1 Measurement Period

    

 

Underwritten

Year 1 NOI

    

 

Year 1

Actual NOI

    

 

Actual to U/W

Year 1 NOI

Comparison

      

Start

    

End

   

Start

    

End

 

Acquisition #1

     Feb-21        50.0        Feb-21        Dec-21        3.5        3.4       
98.0 %      Jan-22        Dec-22        3.5        3.6        101.0 % 

Acquisition #2

     Mar-21        40.0        Mar-20        Dec-21        2.6        2.7       
104.0 %      Jan-22        Dec-22        2.8        2.8        102.0 % 

Acquisition #3

     Aug-21        27.5        Aug-20        Dec-21        2.2        2.2       
99.0 %      Jan-22        Dec-22        2.2        2.2        100.0 % 

Acquisition #4

     Oct-21        75.0        Oct-20        Dec-21        5.6        5.7       
101.0 %      Jan-22        Dec-22        5.8        6.0        104.0 % 

Acquisition #5

     Nov-21        150.0        Nov-20        Dec-21        10.9        11.3  
     104.0 %      Jan-22        Dec-22        11.6        12.0        103.0 % 
     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

        $ 342.5            $ 24.8      $ 25.3        102.0 %          $ 25.9  
   $ 26.6        102.6 % 

 

2021 Calculation

   

2022 Calculation

   

2023 Calculation

      

 

Date of

Acquisition

    

 

Acquisition

Value

    

 

Measurement Period

    

 

Underwritten

Period NOI

    

 

Period

Actual NOI

    

 

Actual to U/W

Period NOI

Comparison

   

 

Acquisition
Value

    

 

Measurement Period

    

 

Underwritten

Period NOI

    

 

Period

Actual NOI

    

 

Actual to U/W

Period NOI

Comparison

   

 

Acquisition

Value

    

 

Measurement Period

    

 

Underwritten

Period NOI

    

 

Period

Actual NOI

    

 

Actual to U/W

Period NOI

Comparison

   

 

FY 2022

Actual NOI

    

 

FY 2021

Actual NOI

    

 

Same Store

Growth NOI

Comparison

      

Start

    

End

    

Start

    

End

    

Start

    

End

 

Acquisition #1

     Feb-21      $ 75.0        Feb-21        Dec-21      $ 4.5      $ 4.4       
99.0 %    $ 0.0        Jan-22        Dec-22      $ 4.8      $ 5.0        103.0
%    $ 0.0        N/A        N/A      $ 0.0      $ 0.0        0.0 %    $ 5.2  
   $ 5.0        5.0 % 

Acquisition #2

     Mar-21        75.0        Mar-21        Dec-21        4.7        4.8       
102.5 %      0.0        Jan-22        Dec-22        5.8        5.8        101.0
%      0.0        N/A        N/A        0.0        0.0        0.0 %      6.0  
     5.8        3.0 % 

Acquisition #3

     Aug-21        150.0        Aug-21        Dec-21        4.4        4.6     
  104.5 %      0.0        Jan-22        Dec-22        11.0        11.4       
104.0 %      0.0        N/A        N/A        0.0        0.0        0.0 %     
12.2        11.4        7.0 % 

Acquisition #4

     Oct-21        50.0        Oct-21        Dec-21        1.1        1.1       
98.0 %      0.0        Jan-22        Dec-22        4.4        4.4        100.0
%      0.0        N/A        N/A        0.0        0.0        0.0 %      4.5  
     4.4        2.5 % 

Acquisition #5

     Feb-22        0.0        N/A        N/A        0.0        0.0        0.0 % 
    80.0        Feb-22        Dec-22        6.2        6.2        101.0 %     
0.0        Jan-23        Dec-23        6.8        7.0        102.0 %      0.0  
     0.0        0.0 % 

Acquisition #6

     Feb-22        0.0        N/A        N/A        0.0        0.0        0.0 % 
    20.0        Feb-22        Dec-22        1.7        1.6        98.0 %     
0.0        Jan-23        Dec-23        1.8        1.8        100.0 %      0.0  
     0.0        0.0 % 

Acquisition #7

     Apr-22        0.0        N/A        N/A        0.0        0.0        0.0 % 
    125.0        Apr-22        Dec-22        7.9        7.9        100.5 %     
0.0        Jan-23        Dec-23        8.6        8.5        99.0 %      0.0  
     0.0        0.0 %    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

   

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

   

 

 

    

 

 

    

 

 

        $ 350.0            $ 14.7      $ 14.9        101.7 %    $ 225.0        
   $ 41.7      $ 42.4        101.7 %    $ 0.0            $ 17.2      $ 17.3     
  100.3 %    $ 27.9      $ 26.6        5.0 % 